Per Curiam:

The real party in interest opposed to the plaintiff in these actions has not appeared here, and any decision of the questions involved would not be as to him res judicata.
So far as the county treasurer is concerned, the questions have been decided in Spencer v. Smith, 74 Kan. 142, 85 Pac. 573.
The plaintiffs have made a prima facie showing of a claim which they should have an opportunity to present to a court having full jurisdiction to try and determine all the questions of law and fact which may be put in issue by the real parties in interest.
On the authority of Spencer v. Smith, supra, the peremptory writ prayed for in each case is allowed.